Citation Nr: 0627520	
Decision Date: 08/31/06    Archive Date: 09/06/06

DOCKET NO.  04-16 444A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) pursuant to 38 C.F.R. § 1318.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The dates of the veteran's service have not yet been 
verified, but the record currently on appeal shows that she 
served in the United States Army Reserve from March 1990 to 
at least March 2002, including several periods of active duty 
and/or active duty for training.  

The veteran died in July 2002.  The appellant in this case is 
the veteran's mother, on behalf of the veteran's minor 
daughter.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied service connection for the 
cause of the veteran's death and entitlement to DIC under 38 
U.S.C.A. § 1318.  

In May 2006, a videoconference hearing was held before 
Kathleen K. Gallagher, a Veterans Law Judge who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.

As set forth in more detail below, a remand is required with 
respect to the issue of service connection for the cause of 
the veteran's death.  That issue is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant if further action is required on 
her part.


FINDINGS OF FACT

1.  According to the certificate of death, the veteran died 
in July 2002 from metastatic carcinoma of the breast.

2.  At the time of the veteran's death, service connection 
was not in effect for any disability, nor did the veteran 
file an application for VA compensation benefits during her 
lifetime.


CONCLUSION OF LAW

The criteria for entitlement to DIC under the provisions of 
38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 
(West 2002); 38 C.F.R. § 3.22 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

As a preliminary matter, the Board has considered the 
Veterans Claims Assistance Act of 2000 (VCAA).  This law 
provides that upon receipt of a substantially complete 
application for benefits, VA must notify the claimant what 
information or evidence is needed to substantiate the claim 
and it must assist the claimant by making reasonable efforts 
to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

As discussed in more detail below, the 1318 issue adjudicated 
in this decision is one in which the law is dispositive.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  Under such 
circumstances, the VCAA is not applicable.  See Manning v. 
Principi, 16 Vet. App. 534, 542-3 (2002) (holding that the 
VCAA has no effect on an appeal where the law, and not the 
underlying facts or development of the facts, is dispositive 
of the matter).  

Regardless, the Board notes that in October 2002 and January 
2004, the RO provided the appellant with letters intended to 
satisfy the VCAA.  In addition, the Board has reviewed the 
record on appeal and finds no indication that there remains 
pertinent, outstanding evidence regarding the 1318 claim.  
Neither the appellant nor her representative has argued 
otherwise.





Applicable Law

Dependency and Indemnity Compensation (DIC) is awarded to a 
veteran's surviving child for death resulting from a service-
connected disability.  38 U.S.C.A. § 1310 (West 2002).  

If the veteran's death is not due to service-connected 
disability, a surviving child may still be entitled to DIC 
benefits in the same manner as if the veteran's death were 
service-connected if the veteran was, at the time of her 
death, in receipt of, or entitled to receive, compensation 
for a service-connected disability rated totally disabling 
if:  (1) the disability was continuously rated totally 
disabling for a period of 10 or more years immediately 
preceding death; or (2) the disability was continuously rated 
totally disabling for a period of not less than five years 
from the date of such veteran's discharge or other release 
from active duty; or (3) the veteran was a former prisoner of 
war who died after September 30, 1999, and the disability was 
continuously rated totally disabling for a period of not less 
than one year immediately preceding death.  See also 38 
C.F.R. § 3.22 (2005).

For claims such as this one, filed after January 21, 2000, 
claims for DIC benefits under 38 U.S.C.A. § 1318 must be 
adjudicated with specific regard given to decisions made 
during the veteran's lifetime, and without consideration of 
hypothetical entitlement to benefits raised for the first 
time after a veteran's death.  See Rodriguez v. Nicholson, 19 
Vet. App. 275 (2005), appeal docketed, (Fed. Cir. Nov. 10,  
2005).

Analysis

In this case, none of the bases for establishing entitlement 
to DIC under 38 U.S.C.A. § 1318 has been met.  The record 
contains no indication that the veteran filed a claim for VA 
compensation benefits during her lifetime and she had no 
service-connected disabilities at the time of her death.  
Neither the appellant or her representative has argued 
otherwise.

Thus, while sympathetic to the appellant, the Board is 
constrained to follow the provisions of law governing this 
issue.  The United States Court of Appeals for Veterans 
Claims has held that, when the law and not the evidence is 
dispositive, a claim for entitlement to VA benefits should be 
denied because of the absence of legal merit.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  As the law is 
dispositive of the section 1318 issue, the benefit-of-the-
doubt rule is not for application, and the appeal must be 
denied.


ORDER

Entitlement to Dependency and Indemnity Compensation (DIC) 
pursuant to 38 C.F.R. § 1318 is denied.


REMAND

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2005).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the "active military, naval, or air 
service."  38 U.S.C.A. §§ 1110, 1131.  The term "active 
military, naval, or air service" includes "active duty, any 
period of active duty for training during which the 
individual concerned was disabled from a disease or injury 
incurred or aggravated in the line of duty, and any period of 
inactive duty for training during which the individual 
concerned was disabled from an injury incurred or aggravated 
in line of duty."  38 U.S.C.A. § 101(24).  

In this case, the record on appeal is incomplete and does not 
provide an adequate basis upon which to reach a decision.  

First, the Board notes that the RO has made no effort to 
verify the dates and nature of the veteran's military 
service.  Given the nature of this case, such an effort is 
critical.  Therefore, the RO must attempt to verify the dates 
of the veteran's service in the United States Army Reserve, 
including each period of active duty for training that she 
attended.  See 38 C.F.R. § 3.159(c)(2) (2005).  

Second, the medical evidence assembled for appellate review 
is incomplete.  The available medical evidence in this case 
shows that the veteran was diagnosed as having breast cancer 
on a biopsy of the right breast in April 2001.  She died in 
July 2002 from metastatic carcinoma of the breast.  

Although the veteran's certificate of death shows that she 
died at the VA Medical Center in St. Louis, Missouri, the RO 
made no effort to obtain the veteran's terminal hospital 
records.  Under the Veterans Claims Assistance Act of 2000 
(VCAA), VA is required to obtain relevant records from a 
Federal department or agency, including records from VA 
medical facilities.  VA may only end these efforts if it is 
concluded that the records sought do not exist or that 
further attempts to obtain them would be futile.  See 38 
C.F.R. § 3.159(c)(2) (2005).  Thus, a remand to obtain these 
records is necessary.

In addition, the Board notes that the veteran's service 
medical records appear to be incomplete.  As noted, the 
veteran served in the Army Reserve from March 1990 to at 
least March 2002, but medical records corresponding to this 
entire period have not been associated with the claims 
folder.  An effort to obtain additional service medical 
records must therefore be made.  Id.

The Board also notes that although the veteran was first 
diagnosed as having breast cancer in April 2001, the etiology 
and likely date of onset of her breast cancer is unclear.  

For example, a review of the available service medical 
records shows that in April 1993, the veteran underwent a 
mammogram at Rucker Army Hospital after a lump was found in 
her breast during a physical.  The study found an extremely 
dense breast parenchyma which the radiologist indicated 
limited the sensitivity of the study.  He recommended follow-
up examination, although it is unclear whether additional 
evaluation was conducted.  Also included in the service 
medical records is a December 2000 periodic physical 
examination report in which the veteran complained of pain in 
her right breast and examination showed a palpable nodule.  

Based on this evidence, the Board finds that a medical 
opinion is necessary in order to clarify the etiology and 
likely date of onset of the veteran's fatal breast cancer, to 
include whether it was incurred in active service.  38 C.F.R. 
§ 3.159(c)(4) (2005).

Finally, the Board notes that although the appellant was 
previously provided with a VCAA notification letter as 
required by 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the 
United States Court of Appeals for Veterans Claims (Court) 
has since issued a decision imposing additional notification 
requirements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006) (holding that the notice requirements of 38 
U.S.C.A. § 5103(a) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award).  The RO has not yet had the 
opportunity to issue a letter complying with these additional 
requirements.  Thus, a remand is necessary.  

Accordingly, the case is REMANDED for the following actions:

1.  The appellant and her representative 
should be provided with notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), which includes an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date, as outlined by the Court 
in Dingess/Hartman.  

2.  The RO should contact the service 
department, or other records depository 
as appropriate, and request verification 
of the dates of the veteran's service in 
the United States Army Reserve, including 
all periods of active duty or active duty 
for training.  In the event the 
information is not available, a written 
statement to that effect should be 
included in the record.

3.  The RO should also contact the 
service department, or other records 
depository as appropriate, and request a 
complete copy of the veteran's service 
medical and personnel records.  In the 
event any of the requested records are 
not available, a written statement to 
that effect should be included in the 
record.

4.  The RO should contact the VA Medical 
Center in St. Louis, Missouri, and 
request copies of all treatment records 
pertaining to the veteran.

5.  After the development requested above 
has been completed, the RO should forward 
the veteran's claims folder to a VA 
oncologist and request that he or she 
provide an opinion as to whether it is at 
least as likely as not that the veteran's 
fatal breast cancer had its onset during 
a period of the veteran's active duty or 
active duty for training, or whether such 
breast cancer is otherwise causally or 
etiologically related to her military 
service.  A complete rationale should be 
provided.  

6.  After conducting any additional 
development deemed necessary, the RO 
should readjudicate the claim.  If any 
benefit sought remains denied, the 
appellant and her representative should 
be provided a supplemental statement of 
the case and an appropriate period of 
time for response.

The case should then be returned to the Board, if in order.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


